DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September 2019 was filed after the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:  
Claim 1, line 3, “the vehicle”, should be --the electric vehicle--.
Claim 3, line 2, “the vehicle”, should be --the electric vehicle--.
Claim 4, line 2, “the vehicle”, should be --the electric vehicle--.
Claim 4, line 3, “selectively coupling the energy source to the transmit antenna depending uping”, should be --selectively coupling the energy source to one transmit loop antenna of the transmit loop antennas depending upon--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 2005/0178632, in view of Podkamien et al. WO 2016/005984.
Regarding Claim 1, Ross teaches a method for charging an electric vehicle (12, figs. 1 and 2) as it travels along a road surface (roadway 26, fig. 1) comprising: 
a single turn (42, figs. 2, 3, and 5C; refer to [0101]), receive loop antenna, disposed within the vehicle; 
a series of single turn (40 within 24, figs. 2,4, 5C, 6A-6C; refer to [0101] and [0110]-[0111]) transmit loop antennas, arranged beneath the road surface, and to coupled to an energy source (26 utility power, figs. 1 and 2) to transmit energy via a radio signal (refer to [0069]).  Ross is silent regarding a diameter of the receive loop antenna at least three times a diameter of the transmit loop antennas.
	Podkamien teaches a diameter of the receive loop antenna (6122, fig. 6A) at least three times a diameter of the transmit loop antennas (6112, figs. 6A; Efficient wireless power transfer may occur when the size of the secondary coil 6122 of the wireless is greater than the size of each ultra-thin primary coil 6112 such that dead spots, effecting efficient wireless power transfer, are be eliminated.  The ratio of the sizes of primary and secondary coils may be selected to provide efficient wireless transfer.  Where appropriate the ratio of primary coil width DT to secondary coil width DR may be between 2/3 and 1/4.  Alternatively the ratio of primary coil width DT to secondary coil width DR may be above 2/3 or below 1/4 as required.  Accordingly the reciprocal ratio of secondary coil width DR to primary coil width DT may be between 1.5 and 4.  Alternatively, the ratio of secondary coil width DR to primary coil width DT may be below 1.5 and above 4, as required.  refer to page 16, lines 19-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the loop antenna sizes as taught by Podkamien with the method of charging an electric vehicle of Ross in order to improve the charging efficiency.
Regarding Claim 2, the combination of Ross and Podkamien teaches all of the limitations of Claim 1 and further teaches digitally modulating the radio signal (refer to [0132]-[0133] of Ross).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ross US 2005/0178632, in view of Podkamien et al. WO 2016/005984, and in further view of Bolger US 4,836,344.
Regarding Claim 3, the combination of Ross and Podkamien teaches all of the limitations of Claim 1, however is silent regarding determining a relative position of the vehicle from the radio signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Bolger with the method of charging an electric vehicle of the combination of Ross and Podkamien in order to efficiently power the system.
Regarding Claim 4, the combination of Ross and Podkamien teaches all of the limitations of Claim 1, however is silent regarding detecting a position of the vehicle; and selectively coupling the energy source to the transmit antenna depending upon the detected position.
Bolger teaches detecting a position of the vehicle (refer to col. 6, line 60 to col. 7, line 30); and selectively coupling the energy source to the transmit antenna depending upon the detected position (refer to col. 8, lines 10-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Bolger with the method of charging an electric vehicle of the combination of Ross and Podkamien in order to efficiently power the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
2 April 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836